Citation Nr: 1434697	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for acne, initially claimed as skin spots, and if so, whether service connection for that disability is warranted.

2.  Whether new and material evidence was received to reopen a claim for service connection for tinea pedis, and if so, whether service connection for that disability is warranted.

3.  Whether new and material evidence was received to reopen a claim for service connection for a right knee disorder, and if so, whether service connection for that disability is warranted.
 
4.  Whether new and material evidence was received to reopen a claim for service connection for a bilateral ankle disorder, and if so, whether service connection for that disability is warranted.
 
5.  Entitlement to service connection for bilateral hearing loss.
 
6.  Entitlement to service connection for visual impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 through November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO declined to reopen the Veteran's claims for service connection for acne, also claimed as skin spots; right knee pain; bilateral ankle sprain/pain; and tinea pedis; and denied the Veteran's initial claims for service connection for bilateral hearing loss and visual impairment.  The Veteran perfected a timely appeal of the RO's decisions as to these issues.

This appeal also initially included the issues of whether new and material evidence was received to reopen claims for service connection for thoracolumbar pain.  However, in a June 2013 rating decision the RO determined that new and material evidence had been received and reopened the Veteran's claim for service connection for thoracolumbar pain.  In the same decision, the RO granted service connection for multilevel mid-thoracic spondylosis with mild kyphosis and left convex scoliosis, effective from June 13, 2008, with a 10 percent initial disability rating.  As neither the Veteran nor his representative have expressed any disagreement with the assigned effective date or initial disability rating, the RO's June 2013 decision constitutes full adjudication of the issue concerning the Veteran's claim for service connection for thoracolumbar pain.  Accordingly, that issue no longer remains before the Board on appeal.

The issue of the Veteran's entitlement to service connection for acne, initially claimed as skin spots, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2002 rating decision denied the Veteran's claims for service connection for acne, tinea pedis, a right knee disorder, and a bilateral ankle disorder; notice of that decision was mailed to the Veteran on April 25, 2002; and the Veteran did not subsequently perfect a timely appeal of that decision.
 
2.  The Veteran's current request to reopen his claims for service connection for acne, tinea pedis, a right knee disorder, and a bilateral ankle disorder received in June 2008.
 
3.  The evidence associated with the claims file since the RO's April 2002 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has current acne, tinea pedis, and disorders of the right knee and bilateral ankles, and, whether these disorders were sustained during the Veteran's active duty service or as a result of an injury or illness sustained during service; moreover, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.
 
4.  The Veteran does not have any current tinea pedis, hearing loss, or visual impairment other than myopia.

5.  The Veteran has current tendonitis of the right knee tendonitis and both ankles; however, the evidence does not show that either disorder was sustained during the Veteran's active duty service or as a result of an injury or illness sustained by the Veteran during his active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final April 2002 decision is new and material and the Veteran's claim for service connection for acne, initially claimed as skin spots, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The additional evidence associated with the claims file since the RO's final April 2002 decision is new and material and the Veteran's claim for service connection for tinea pedis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The additional evidence associated with the claims file since the RO's final April 2002 decision is new and material and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The additional evidence associated with the claims file since the RO's final April 2002 decision is new and material and the Veteran's claim for service connection for a bilateral ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for tinea pedis have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

9.  The criteria for service connection for visual impairment have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the issues of whether new and material evidence was received to reopen the Veteran's claims for service connection for acne, also claimed as skin spots; right knee pain; bilateral ankle sprain/pain; and tinea pedis, given the favorable action taken below with regard to those issues, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

In relation to the Veteran's service connection claims, pre-rating letters mailed in July and August of 2008 notified the Veteran of the information and evidence needed to substantiate his claims.  Consistent with Dingess, these letters also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's September 2008 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and lay statements have been associated with the record.  Although the July and August 2008 letters asked the Veteran to provide pertinent records and/or information as to the dates and locations for any pertinent medical treatment, the Veteran did not respond with such records or information.  Under the circumstances, the Board is not under any obligation to seek out records for pertinent treatment.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence).

A VA examination of the Veteran's hearing loss was conducted in August 2008.  VA examinations of the Veteran's skin were performed in January 2012 and March 2013.  Separate examinations of the Veteran's vision, right knee, and ankles were also performed in March 2013.  Additionally, VA obtained a claims file review and opinion as to the etiology of the Veteran's claimed skin disorder and right knee and bilateral ankle disabilities in August 2013.  The Board finds that these examinations and the August 2013 record review and opinions, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed tinea pedis, right knee disorder, bilateral ankle disorder, bilateral hearing loss, and vision problems.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  New and Material Evidence

The Veteran's original claims for service connection for acne, tinea pedis, a right knee disorder, and a bilateral ankle disorder were denied in an April 2002 rating decision.  As basis for these denials, the RO determined that the evidence available at that time did not show that the Veteran had any of the claimed disabilities.  The Veteran did not appeal the April 2002 rating decision; hence, that decision is final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 2002 rating decision, the evidentiary record consisted only of the Veteran's service treatment records and general assertions raised by the Veteran in his July 2001 claim.  The Veteran did not report for a February 2002 VA examination of his claimed disabilities.

The Veteran's request to reopen his service connection claims was received in June 2008.  During the pendency of this request, VA received additional evidence in the form of more specific assertions raised by the Veteran in his June 2008 claim as to his claimed disabilities.  VA also received a buddy statement from C.L.S., who expressed his recollection that the Veteran did sustain knee and ankle injuries during service on board the U.S.S. Lincoln.  Additionally, as noted above, the Veteran underwent VA examinations of his hearing loss in August 2008; his skin in January 2012 and March 2013; and his vision, right knee, and ankles in March 2013.  An expert claims file review and opinion as to the etiology of the Veteran's claimed skin disorder and right knee and bilateral ankle disabilities were also obtained in August 2013.

In his June 2008 claim, the Veteran alleged expressly that he injured his knee and ankles during service while running up and down ladder wells and during physical readiness training.  In relation to his claimed visual impairment, he attributed his visual problems to staring for long periods at radar screens.  In the aforementioned buddy statement, C.L.S. stated that he served with the Veteran on board the U.S.S. Abraham Lincoln.  He recalled that the Veteran served at duty stations that were located 10 floors above the main deck, thus implying that the Veteran did have to frequently climb stairs and ladders during his active duty service.  C.L.S. also recalled that the Veteran did sustain injuries to his ankle and sought treatment for his right knee during service.

Overall, the current evidentiary record appears to raise the possibility that the Veteran has current disabilities due to acne, tinea pedis, a right knee disorder, and a bilateral ankle disorder, and moreover, that those disabilities may be related to his active duty service.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's service connection claims.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claims for service connection for acne, tinea pedis, a right knee disorder, and a bilateral ankle disorder must be reopened.  These claims will next be addressed by the Board on a de novo basis.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  To the extent that the evidence suggests that the Veteran has experienced some degree of hearing loss that is sensorineural in nature, the Board will consider whether service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is warranted.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Tinea Pedis

In his claims submissions, the Veteran has alleged generally that he is entitled to service connection for tinea pedis.  He does not make any specific allegations regarding the onset or duration of the claimed tinea pedis.

The Veteran's service treatment records are notable for recurring treatment for reported skin rash and bumps on the Veteran's chin, jaw, and neck areas.  These manifestations were diagnosed as pseudofolliculitis barbae and were attributed to shaving (parenthetically, the Board notes that service connection is already in effect for the Veteran for pseudofolliculitis barbae).  A December 1994 service treatment record reflects that an examination performed at that time revealed patches of discolored skin on the Veteran's trunk and neck which were diagnosed as tinea versicolor.  However, there is no indication in the other service treatment records that the Veteran ever complained or was treated for tinea pedis or any skin problems in his feet.  Notably, the Veteran expressly denied having any skin problems during his September 1998 separation examination.  A clinical medical examination revealed normal skin findings.

The record indicates that the Veteran has not received any treatment for his skin since leaving the service.  Although the Veteran was afforded a VA skin examination in January 2012, that examination was not focused upon his claimed tinea pedis.  No findings or opinions pertinent to tinea pedis or the skin on the Veteran's feet were expressed.

The Veteran was afforded a new VA skin examination of his skin in March 2013, apparently for the examiner's review and opinion as to the Veteran's claimed tinea pedis.  An examination of the skin at that time did not reveal any tinea pedis, although non-pertinent findings of tinea cruris (a fungus infection of the groin area) were noted.

In August 2013, the claims file was provided to a new VA physician for his review and a clear opinion as to the cause and origin of the Veteran's claimed skin disorders.  As to tinea pedis specifically, the examiner concurred that previous VA examinations did not show a current tinea pedis problem.

Overall, the evidence shows that the Veteran does not have tinea pedis.  In that regard, repeated VA skin examinations have not shown the presence of such a disorder.  Consistent with the same, the Veteran has never alleged that he has current tinea pedis, nor has he asserted any specific allegations in relation to his tinea pedis.  The Veteran did not expressly report the presence of tinea pedis during his 2012 and 2013 VA examinations.

In the absence of evidence showing that the Veteran has a current tinea pedis disorder, the basic legal element for service connection, that the evidence show a current disability, has not been met.  Accordingly, the Veteran's claim for service connection for tinea pedis must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



	B.  Right Knee

In his claims submissions, the Veteran alleged generally that he is entitled to service connection for a right knee disorder.  His claim is supported by a buddy statement from C.L.S., who states that he served with the Veteran on board the U.S.S. Abraham Lincoln and that they were assigned together in the "OI division."  According to C.L.S., the Veteran's duty station was located 10 floors above the main deck, thus implying that the Veteran was required to frequently use ladders and stairs during his service.  C.L.S. recalled further that the Veteran did receive treatment for his knee during service.

Consistent with the Veteran's assertions and C.L.S.'s recollections, the service treatment records show that the Veteran was treated during service in June 1996 and June 1997 for reported right knee pain.  An examination performed during the June 1997 treatment revealed tenderness to palpation over the posterior aspect of the patella, and the Veteran was diagnosed with right patellar tendonitis.  Subsequent service treatment records, however, do not indicate any further in-service treatment for his right knee.  During his September 1998 separation examination, the Veteran denied having any broken bones; bone, joint, or other deformity; lameness, or "trick" or locked knee.  Clinical examination of the lower extremities performed during the separation examination was normal.

The pertinent post-service evidence includes a March 2013 VA examination, during which, the Veteran reported that his right knee problems began during service and alleged that they may have resulted from climbing up and down ladder wells on his ship.  Regarding his current symptoms, he reported ongoing and worsening knee pain and stated that he felt as though the knee was going to give out or collapse.

During examination, the Veteran demonstrated full and pain free right knee flexion and extension.  Repetitive motion was not productive of any symptoms or loss of motion.  There was no evidence of any pain on palpation over the knee.  Demonstrated muscle strength in the right knee was full and stability tests were normal.  There was no evidence of subluxation or dislocation of the patella or of any meniscal conditions.  The Veteran was ambulating normally and without any assistive devices.  X-rays of the right knee did not reveal any evidence of any abnormalities.  Despite the absence of any apparent objective findings, the examiner diagnosed right knee tendonitis but did not offer an opinion as to whether the right knee tendonitis was related in any way to the Veteran's active duty service.

In August 2013, the claims file was provided to a VA medical expert for review and an opinion as to the etiology of the Veteran's claimed right knee disability.  The expert opined that the Veteran's right knee tendonitis was less likely as not incurred during active duty service or caused by an injury or illness sustained during service.  As rationale, the examiner noted that the Veteran's service treatment records show acute and transitory injuries, the most recent of which occurred in 1997.  The examiner noted further that during the ensuing 16 year time gap before the 2013 VA examination, the evidence did not show a longitudinal trend of subjective complaints or objective findings.  Also, the examiner noted that the last in-service examination after the 1997 injury, namely the September 1998 separation examination was normal and that the Veteran expressly denied having any trick or locked knee at that time.

Overall, the evidence shows that the Veteran has right knee tendonitis, but does not show that the current right knee tendonitis was caused by or related to his in-service injuries or to any other injury or illness sustained during active duty service.  In that regard, the service treatment records suggest that the symptoms associated with the Veteran's in-service 1997 right knee tendonitis injury resolved, as the subsequent service treatment records showed no right knee-related complaints or treatment for the right knee.  Also, a clinical examination of the right knee performed during the Veteran's September 1998 separation examination was normal.  As noted by the VA medical expert in his August 2013 opinion, the Veteran's separation from service was followed by a 16 year period in which the Veteran neither reported nor received treatment for right knee complaints.

To the extent that the Veteran has alleged that he has experienced continuous and ongoing right knee symptoms which date back to his active duty service, the Board finds that such assertions are entitled to far less probative weight than the other evidence in the record.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Notwithstanding the Veteran's competency to provide statements concerning the onset and duration of his right knee symptoms, the Board finds that such statements by the Veteran are beset with grave credibility concerns.  In that regard, the assertions that his right knee problems have been continuous since service are contradicted by the fact that the Veteran expressly denied having any right knee problems at the time of his separation from service.  Certainly, the Board may expect that any subjective complaints or objective findings of right knee symptoms would be memorialized in the service treatment records and in the September 1998 separation examination report.  Moreover, there is no indication in the record that the assembled service treatment records are incomplete.  Thus, in the absence of any noted psychiatric complaints or findings, there is simply no basis in the record for determining that the Veteran was experiencing right knee problems at the time of his separation from service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, and as noted accurately by the VA medical expert in his August 2013 opinion, no complaints of right knee symptoms are noted prior to the Veteran's March 2013 VA examination.  In view of the same, in conjunction with the absence of any right knee symptoms at the time of the Veteran's separation from service, the Board finds that any assertion that the Veteran continuously experienced right knee symptoms dating back to his active duty service is not credible and not entitled to probative weight.

In so holding, the Board recognizes that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; nonetheless, the Board may still consider the absence of contemporaneous medical evidence as a relevant factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the absence of contemporaneous medical evidence, when considered in conjunction with the Veteran's inconsistent statements concerning the duration of his right knee symptoms, and the contrary findings noted in the VA medical expert's August 2013 opinion, casts grave credibility concerns on the Veteran's assertions of continuous right knee symptoms.  In view of these concerns, the Board is not inclined to assign significant probative weight to the Veteran's assertions of continuity.  By contrast, the negative opinion expressed by the VA medical expert in his August 2013 opinion is based upon an accurate understanding of the Veteran's in-service and post-service medical history and is consistent with the other evidence in the record.

The preponderance of the evidence is also against the Veteran's claim for service connection for a right knee disorder.  Accordingly, this claim must be denied.  Again, the Board is cognizant of the applicability of the "benefit of the doubt" doctrine.  Nonetheless, that doctrine is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	C.  Bilateral Ankles

The Veteran has alleged generally that he has a current disorder in both ankles which he attributes to his active duty service.  As noted in relation to his right knee claim, the Veteran has alleged that he was required frequently to climb ladders and stairs during his service.  This assertion is supported by a buddy statement from C.L.S., who recalls that the Veteran performed his duties at a duty station located 10 floors above the main deck.  Additionally, C.L.S. recalls that the Veteran "nearly broke his ankle" during training exercises.

The service treatment records do not reflect any ankle injuries during service on board the U.S.S. Abraham Lincoln or during training, however, do show that the Veteran sustained twisted ankle injuries while playing basketball in November 1995 and June 1996.  The service treatment records after June 1996, however, do not reflect any additional in-service treatment for the Veteran's ankles.  Moreover, during his September 1998 separation examination, the Veteran expressly denied having problems due to broken bones or bone, joint, or other deformity.  No complaints related to the ankles were reported.  A clinical medical examination of the lower extremities and feet was normal.

Relevant post-service evidence includes a March 2013 VA examination.  During that examination, the Veteran reported that he was having continuous and worsening symptoms in his ankle since service.  An examination of the ankles performed at that time revealed full right plantar flexion, albeit with pain being reported from 40 degrees.  Right dorsiflexion was full and pain free.  Demonstrated left ankle motion included full and pain free plantar flexion and dorsiflexion.  Repetitive motion of both ankles was not productive of any loss of motion in either ankle.  No pain was noted with palpation over the ankles.  Demonstrated muscle strength in both ankle joints was full.  There was also no evidence of instability or ankylosis in either ankle.  Finally, there was no evidence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or history of ankle joint replacement.  The Veteran ambulated without the use of any assistive devices.  X-rays of both ankles did not reveal any abnormalities.  Based upon the foregoing, the examiner diagnosed ankle tendonitis.  Interestingly, the Veteran apparently reported during the examination that he participated in heavy combat activity during service in the Gulf War.  Still, the examiner did not offer an opinion as to whether the tendonitis in either ankle was related to the Veteran's active duty service, to include purported combat service.

In August 2013, the claims file was provided to a VA medical expert for his review and an opinion as to the etiology of the Veteran's ankle tendonitis.  The expert opined that the Veteran's ankle disorder was less likely as not incurred during active duty service or caused by an injury or illness sustained during service.  In support of his conclusion, the examiner noted that the Veteran's service treatment records show acute and transitory injuries, with the most recent such injury occurring in 1996.  The examiner noted that during the ensuing time gap before the 2013 VA examination, the evidence did not show a longitudinal trend of subjective complaints or objective findings.  Also, the examiner noted that the last in-service examination after the 1996 injury was normal.

Under analysis similar to that undertaken above in relation to the Veteran's right knee claim, the Board finds that the evidence does not show that the Veteran's current ankle tendonitis was caused by or related to his in-service injuries or to any other injury or illness sustained during active duty service.  The service treatment records suggest that the symptoms associated with the Veteran's in-service 1995 and 1996 ankle injuries were resolved prior to his separation from service.  In that regard, the service treatment records after 1996 showed no further ankle-related complaints, treatment, objective findings, or diagnoses.  Also, a clinical examination of the ankles performed during the Veteran's September 1998 separation examination was normal.  As noted by the VA medical expert in his August 2013 opinion, the Veteran's separation from service was followed by a 16 year period in which the Veteran neither reported nor received treatment for right knee complaints.

Also under the same analysis as that taken in relation to the Veteran's right knee claim, the Board finds that the Veteran's assertions that he has experienced continuous ankle symptoms since service are simply not credible.  Again, such assertions are contradicted by the fact that the Veteran expressly denied having any ankle problems at the time of his separation from service.  There is no evidence which substantiates the Veteran's suggestion that he may have injured his ankles during combat service in the Persian Gulf; nevertheless, the August 2013 examiner considered the Veteran's reported history before noting accurately that  no complaints of any ankle symptoms were observed prior to the Veteran's March 2013 VA examination.  In view of all of the foregoing, the Board finds that any assertion that the Veteran continuously experienced ankle symptoms dating back to his active duty service is not credible and not entitled to probative weight.

Again, the Board recognizes that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; nonetheless, the Board may still consider the absence of contemporaneous medical evidence as a relevant factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d 1331.  In relation to the Veteran's ankle claims, the absence of contemporaneous medical evidence, when considered in conjunction with the Veteran's inconsistent statements concerning the duration of his right knee symptoms, and the contrary findings noted in the VA medical expert's August 2013 opinion, casts grave credibility concerns on the Veteran's assertions of continuous right knee symptoms.  In view of these credibility concerns, the Board is not inclined to assign probative weight to the Veteran's assertions of continuity.  By contrast, the negative opinion expressed by the VA medical expert in his August 2013 opinion is based upon an accurate understanding of the Veteran's in-service and post-service medical history and is consistent with the other evidence in the record.

The preponderance of the evidence is also against the Veteran's claim for service connection for a bilateral ankle disorder.  Accordingly, this claim must be denied.  Again, the Board is cognizant of the applicability of the "benefit of the doubt" doctrine.  Nonetheless, that doctrine is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	D.  Bilateral Hearing Loss

In addition to the basic service connection principles outlined above, where service connection for hearing loss is at issue, hearing loss is not considered a disability (and hence, service connection may not be granted) unless the hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence in this case shows that the Veteran has never had a hearing loss disability, as defined under 38 C.F.R. § 3.385.  Repeated audiometric testing performed over the course of the Veteran's active duty service did not reveal pure tone thresholds above 25 decibels at three or more of the frequencies of 500, 1000, 200, 3000, or 4000 Hertz, nor did they show any pure tone thresholds above 40 decibels at any of the aforementioned frequencies.  In that regard, audiometric testing performed during the Veteran's June 1994 enlistment examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
0
5
10

During his September 1998 separation examination, the Veteran demonstrated the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
0
LEFT
15
15
10
5
0

Notably, the Veteran did not report any hearing impairment during his enlistment and separation examinations.  Reports of Medical History completed by the Veteran during his enlistment and separation examinations show that he expressly denied having any ear, nose, or throat trouble or hearing loss.

Likewise, the post-service audiometric records in this case do not indicate audiometric scores that are consistent with a hearing loss disability, as defined under 38 C.F.R. § 3.385.  During an August 2008 VA audiological examination, the Veteran demonstrated speech recognition abilities of 100 percent in his right ear and 98 percent in his left ear.  Audiometric testing revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
5
LEFT
15
15
10
10
15

In view of the foregoing audiometric results, the VA examiner determined that there was no pathology for which to render a diagnosis in relation to the Veteran's claimed hearing loss.

The Board is sympathetic to the Veteran's assertions and has considered his reported hearing problems.  Nonetheless, in the absence of any evidence showing that the Veteran has a current hearing loss disability as defined by VA regulations, the Veteran's claim for service connection for bilateral hearing loss disability must be denied.  The Veteran, while competent to report what he observes through his senses such as difficulty hearing, is not competent to provide an opinion that his level of hearing difficulty rises to such severity to as be considered a hearing loss disability for VA purposes.  To reiterate, in order to qualify as a disability for VA rating purposes, hearing impairment must, by regulation, satisfy a threshold level of impairment.  The Veteran, as a lay person, lacks any particular skill or expertise that would render competent audiologic findings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  In light of the foregoing, the Board finds that the any opinion from the Veteran regarding the presence of a current hearing loss disability has no probative value.

The Board assigns greater probative value to the audiometric findings expressed in the August 2008 VA audiological examination, which do not contain findings indicative of a current ear hearing loss disability.  In that regard, the examination was conducted by a licensed audiologist as required by VA regulation.  Speech discrimination testing was performed via the Maryland CNC word list test, as prescribed under the regulations.  38 C.F.R. § 3.385.  Moreover, there is no indication in the record that the audiometric testing performed during the August 2008 examination was improper or unreliable for any reason.  The Board finds that the VA medical opinion is entitled to considerably greater probative weight than the Veteran's assertions of hearing loss. 

In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	E.  Visual Impairment

In his June 2008 claim, the Veteran alleged that he has current vision impairment which is attributable to staring constantly at radar screens during service.  The Veteran does not allege that he has received a specific diagnosis in relation to his eyes or vision, nor has he identified any private or VA treatment related to his eyes.

The service treatment records are generally silent for any medical conditions in the Veteran's eyes, except for a December 1997 treatment record which shows that the Veteran was treated at that time for conjunctivitis.  During his subsequent September 1998 separation examination, the Veteran denied having any eye trouble and did not report any vision loss.  A clinical examination of the eyes was normal.

As noted above, the post-service treatment records do not reflect any treatment for vision loss.  The only pertinent evidence is a March 2013 VA examination report which notes that the Veteran reported the onset of gradually worsening distance vision problems in 1997.  The Veteran suggested that his vision problems were caused by performing his duties during service in the combat room, which was constantly dark with blue or red lights.

An examination of the eyes revealed corrected distance and near vision of 20/40 or better in both eyes.  Uncorrected vision in the right eye was 20/50 at distance and better than 20/40 at near.  Uncorrected left eye vision was 20/70 at distance and 20/40 or better at near.  The examiner indicated that visual field testing revealed visual field abnormalities, however, no specific abnormal findings of the visual field are identified.  The pupils and corneas were normal.  There was no evidence of diplopia.  Slit lamp and external eye examinations were normal, as was an examination of the fundus (i.e., the interior of the eye).  Based upon the foregoing history and findings, the examiner diagnosed myopia, which was defined as a correctable refractive error in both eyes.  The examiner noted further that otherwise, there was no pathology of the eyes for which to render a diagnosis.

Under 38 C.F.R. § 4.9, refractive errors of the eye such as myopia are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  Hence, service connection may not be granted for the Veteran's myopia.  In the absence of evidence showing that the Veteran has any other eye disorders, service connection for claimed visual impairment may not be granted.

The Veteran's claim for service connection for visual impairment must be denied.  Again, the Board is cognizant of the applicability of the "benefit of the doubt" doctrine.  Nonetheless, that doctrine is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received and the Veteran's previously denied claim for service connection for acne, initially claimed as skin spots, is reopened.

New and material evidence has been received and the Veteran's previously denied claim for service connection for tinea pedis is reopened.

New and material evidence has been received and the Veteran's previously denied claim for service connection for a right knee disorder is reopened.

New and material evidence has been received and the Veteran's previously denied claim for service connection for a bilateral ankle disorder is reopened.

Service connection for tinea pedis is denied.

Service connection for a right knee disorder is denied.

Serviced connection for a bilateral ankle disorder is denied.

Service connection for bilateral hearing loss is denied.
 
Service connection for visual impairment is denied.


REMAND

Regarding his claim for service connection for acne, also claimed as skin spots, the Veteran has made both general allegations of entitlement to service connection and alleged specifically that his skin spots may have been caused by anthrax vaccinations received during service.  The service treatment records are remarkable for recurring treatment for s pseudofolliculitis barbae on the Veteran's chin, jaw, and neck, as well as a December 1994 treatment for areas of discolored skin on the Veteran's trunk and neck which were diagnosed at that time as tinea versicolor.

The record indicates that the Veteran has not received regular private or VA medical treatment for his skin since leaving the service.  During a January 2012 VA skin examination, the Veteran reported that he had areas of depigmented skin over his chest and back.  A physical examination revealed an area of skin infection involving the chest and shoulders which the examiner diagnosed as vitiligo.  The examiner opined that the Veteran's vitiligo was idiopathic and that no opinion could be given as to its origin because the service treatment records did not document any such conditions during service.  During re-examination of the skin in March 2013, the examiner concurred that an opinion as to whether the Veteran's vitiligo was related to his active duty service could not be rendered without resort to speculation in the absence of any service treatment records documenting such a condition during service.

In August 2013, the claims file was provided to a new VA physician for his review and a clear opinion as to the cause and origin of the Veteran's claimed skin disabilities.  The examiner noted that, although tinea versicolor was present during service, recent VA examinations did not reveal a current tinea versicolor or skin spot diagnosis.  Notably, the August 2013 examination was rendered without an actual physical examination of the Veteran's skin.  Toward that end, it is unclear as to whether the opining expert was distinguishing tinea versicolor that was diagnosed during service from vitiligo that was diagnosed during the previous 2012 and 2013 VA examinations, and if so, whether there is a reason to maintain such a distinction.  In that regard, the Board points out that both the tinea versicolor diagnosed during service and the later vitiligo diagnoses were based upon findings of discolored or depigmented areas of skin on the approximate chest area.  As such, the question of whether the tinea versicolor and vitiligo are synonymous, or, may be differing diagnoses for the same condition remains unresolved by the record.

Under the circumstances, the Veteran should be afforded a new VA skin examination of the reported depigmented areas of skin on the Veteran's shoulder, neck, chest, and trunk areas.  On examination, the examiner should determine whether the tinea versicolor diagnosed during service and the vitiligo diagnosed during the 2012 and 2013 VA examinations refer to the same skin condition, or otherwise, are etiologically related.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his skin.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for acne, initially claimed as skin spots.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his skin.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided him with treatment for his skin.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA skin examination to determine the nature and etiology of the Veteran's claimed areas of depigmented skin.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct an interview of the Veteran and all indicated tests and studies.  The examiner should provide a diagnosis with respect to the Veteran's areas of depigmented skin.  For each diagnosed disorder, the examiner should also provide an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during service, or, sustained as a result of an injury or illness sustained by the Veteran during his active duty service.

In providing the diagnosis and etiology opinion requested above, the examiner should also consider and address the following questions:

	a)  is the virtiligo diagnosed during the Veteran's 	previous 2012 and 2013 VA examinations in reference 	to the same skin condition that was diagnosed as tinea 	versicolor during active duty service in December 	1994?

	b)  if you believe that the virtiligo diagnosed after 	service is a different skin condition than the tinea 	versicolor that was diagnosed during service, why do 	you believe the two diagnoses refer to distinct 	conditions?

	c)  if you believe that the virtiligo diagnosed after 	service is a different skin condition than the tinea 	versicolor that was diagnosed during service, does the 	Veteran still have tinea versicolor?  Is there an 	etiological relationship between the virtiligo 	diagnosed after service and the tinea versicolor that 	was diagnosed during service?

Any and all opinions must be accompanied by a complete rationale which includes a full discussion of all applicable medical principles and pertinent evidence in the claims file, to include the Veteran's service treatment records, lay assertions contained in the Veteran's claims submissions, the previous VA skin examinations performed in January 2012 and March 2013, and the VA medical expert's August 2013 opinion.  If the examiner is unable to reach a conclusion as to any of the foregoing questions without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence or information would be useful in rendering the requested opinion.

The examiner's findings, opinions, and full discussion of all supporting rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for acne, initially claimed as skin spots, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


